Citation Nr: 0821035	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the question of whether the character of the 
appellant's discharge for the period of service from June 3, 
1966 to October 13, 1969 remains a bar to a grant of 
compensation benefits.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The appellant served on active duty from November 17, 1964 to 
October 13, 1969.  The appellant initially enlisted for a 
three year period of service from November 17, 1964 to 
November 17, 1967.  He voluntarily reenlisted for a three 
year period of enlistment beginning June 3, 1966.  He served 
in the Republic of Vietnam from June 9, 1966 to June 6, 1967.  
He began an extended period of unauthorized absence (AWOL) 
from July 6, 1968 to March 2, 1969.  The appellant was 
discharged with a bad conduct discharge from his second 
period of active duty, based on the extended period of AWOL.  
The appellant was granted a clemency discharge under 
Presidential Proclamation No. 4313 in December 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which effectively reopened the claims on 
appeal and denied them on the merits.  In the June 2003 
rating decision, after reopening the claims, the RO then 
found that the nature of the appellant's discharge provides a 
bar to entitlement to service connection that was not removed 
by the clemency discharge, and the RO denied service 
connection for PTSD because the appellant's stressor 
statements only cited participation in combat campaigns 
during the second period of active duty from which he was 
dishonorably discharged.  

In June 2003, the appellant entered a notice of disagreement 
with the decision to deny service connection for PTSD, and 
also expressed disagreement with the determination regarding 
character of discharge.  In a Statement in Support of Claim 
received in August 2004, the appellant expressed a desire to 
reopen his claim for service connection for PTSD, and also 
expressed a desire to revisit the question of whether the 
character of discharge was still a bar to benefits. 

A March 2005 statement of the case addressing the issue of 
service connection for PTSD also provided the regulation 
addressing character of discharge and, in the reasons and 
bases section, addressed the question of whether character of 
discharge was a bar to compensation benefits.  

In a substantive appeal on a VA Form 9 that was received in 
March 2005, the appellant expressed the desire to appeal all 
issues in the statement of the case.  The Board finds that 
the procedural record establishes that the appellant has 
perfected an appeal on the issues of whether new and material 
evidence has been received to reopen a claim for service 
connection for PTSD, and whether new and material evidence 
has been received to reopen the question of whether the 
character of the appellant's discharge for the period of 
service (indicated to be from June 3, 1966 to October 13, 
1969) remains a bar to a grant of compensation benefits. 

In July 2005, the appellant testified at a hearing before a 
Decision Review Officer (RO hearing).  In February 2006, the 
appellant testified at a hearing before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing).  Copies 
of these transcripts are associated with the record.  The 
Decision Review Officer characterized the issue(s) on appeal 
to include both the question of whether the 1969 discharge 
operated as a bar to service connection, and a claim for 
service connection for PTSD.  At the Travel Board hearing, 
likewise, the Veterans Law Judge characterized the issue on 
appeal to include both the question of whether the 1969 
discharge operated as a bar to service connection, as well as 
a claim for service connection for PTSD. 

In December 2007, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded a February 2007 
Board decision addressing these issues.  The Joint Motion for 
Remand accompanying the Court's order reflects that the 
February 2007 Board decision was vacated and remanded because 
it failed to obtain evidence and address whether the 
appellant would be entitled constructively to an 
unconditional discharge for the initial three year period of 
service (October 1964 to October 1967), and because it failed 
to obtain and consider VA treatment records that included 
reference to a PTSD diagnosis.  Because the Court's December 
2007 Order and Joint Remand reflect that the February 2007 
Board decision was vacated and remanded, and did not limit 
vacation of the Board decision to findings on the merit, the 
issues on appeal in this decision remain whether new and 
material evidence has been received to reopen these claims.

The reopened issue of service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A June 1998 administrative decision found that the 
appellant's character of discharge for the period of service 
from June 3, 1966 to October 13, 1969 was a statutory bar to 
VA benefits; the appellant was notified of this decision on 
June 23, 1998; the appellant did not enter a notice of 
disagreement with this decision within one year of notice of 
the decision.  

2.  A July 1998 RO rating decision denied service connection 
for PTSD; the appellant was notified of this decision on 
August 6, 1998; the appellant did not enter a notice of 
disagreement with this decision within one year of notice of 
the decision.  

3.  The evidence associated with the claims file subsequent 
to the June 1998 administrative decision on the character of 
discharge that was not previously submitted to agency 
decisionmakers, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

4.  The evidence associated with the claims file subsequent 
to the July 1998 RO rating decision denial of service 
connection for PTSD that was not previously submitted to 
agency decisionmakers, when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  

5.  The veteran satisfactorily completed the initial three 
year period of active service from November 17, 1964 to 
November 17, 1967 for which he was obligated; he was not 
awarded a discharge from this period of service because of 
reenlistment that began June 3, 1966; and on November 17, 
1967 he otherwise would have been eligible for the award of a 
discharge or release under conditions other than 
dishonorable.  

6.  In June 1969, the appellant was convicted at a general 
court-martial of unauthorized absence from July 6, 1968 to 
March 2, 1969, and the sentence included a bad conduct 
discharge; he was separated from service with character of 
service of under conditions other than honorable.

7.  The competent evidence does not demonstrate that the 
appellant was insane or that there were compelling 
circumstances such to warrant the prolonged unauthorized 
absence from service from July 6, 1968 to March 2, 1969.


CONCLUSIONS OF LAW

1.  The June 1998 administrative decision that the 
appellant's character of discharge for the period of service 
from June 3, 1966 to October 13, 1969 was a statutory bar to 
VA benefits became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007). 

2.  The July 1998 RO rating decision that denied service 
connection for PTSD became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007). 

3.  The additional evidence associated with the file since 
the RO's June 1998 administrative decision on the appellant's 
character of discharge as a bar to VA benefits is new and 
material, and the question of character of discharge as a bar 
to benefits is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
5303 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.12, 3.13, 3.156(a), 3.159 
(2007). 

4.  The additional evidence associated with the file since 
the RO's July 1998 rating decision that denied service 
connection for PTSD is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304 (2007).

5.  The character of the appellant's service from November 
17, 1964 to November 17, 1967 does not preclude entitlement 
to VA compensation benefits.  38 U.S.C.A. 
§§ 101(18), 5303 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.12, 
3.13 (2007).

6.  The character of the appellant's service from November 
18, 1967 to October 13, 1969 precludes entitlement to VA 
compensation benefits.  38 U.S.C.A. §§ 101(18), 5303 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.12, 3.13 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

Collectively, VA notice and duty to assist letters dated in 
October 2002, March 2003, and October 2003 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letters informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence he should provide, 
and informed the appellant that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claims.  The October 2002 letter advised the 
appellant that VA would request any private medical records 
from health care providers the appellant identified, and that 
the appellant could also submit such medical records to VA, 
and requested the appellant to send to VA the evidence needed 
to substantiate the service connection claim.  The March 2003 
letter advised the appellant, among other things, of the need 
to submit new and material evidence to reopen a claim, of the 
type of evidence needed to substantiate the underlying 
service connection claim, and of specific evidence needed to 
substantiate a claim for service connection for PTSD, 
including a description and specific details of in-service 
stressful event(s), and asked the appellant to tell VA about 
any additional evidence or information he wanted VA to try to 
get.  The October 2003 letter advised the appellant, among 
other things, of the need to submit new and material evidence 
to reopen claims that were previously denied and of which 
notice was sent on June 23, 1998 (administrative decision 
finding character of discharge is a bar to VA benefits) and 
August 6, 1998 (rating decision denying service connection 
for PTSD).  

Because the claims have been reopened, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the appellant's claims.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to the 
issue of character of the appellant's discharge, the Board is 
granting in full the benefit sought on appeal, finding that 
the character of the appellant's constructive period of 
service from November 17, 1964 to November 17, 1967 does not 
preclude entitlement to VA compensation benefits.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  (As indicated, the reopened issue of 
service connection for PTSD is being remanded for further 
assistance in the development of evidence.) 


Reopening Character of Discharge as a Bar to Benefits

The appellant served on active duty from November 17, 1964 to 
October 13, 1969.  In an administrative decision dated and 
issued in June 1998, the RO found that the appellant's 
character of discharge for the period of service from June 3, 
1966 to October 13, 1969 was a statutory bar to VA benefits.  
See 38 U.S.C.A. § 5303; 
38 C.F.R. § 3.12(c)(6).  The appellant was notified of this 
decision on June 23, 1998.  The appellant did not enter a 
notice of disagreement with this decision within one year of 
notice of the decision.  Because the appellant did not file a 
timely notice of disagreement, the RO's administrative 
decision regarding character of discharge as a bar to VA 
benefits became a final decision.  38 U.S.C.A. § 7105; 38 
C.F.R. 
§ 20.1103.  

In the current claim on appeal, by requesting compensation 
benefits, the appellant effectively sought to reopen the 
previously denied question of whether his character of 
discharge for the period of service from June 3, 1966 to 
October 13, 1969 was a statutory bar to VA benefits.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New and material evidence is 
required to reopen a final determination based on the 
character of discharge.  D'Amico v. West, 209 F.3d 1322 (Fed. 
Cir. 2000).  If new and material evidence regarding the 
nature of discharge is received, the claim is reopened and 
the former disposition is reviewed.  38 U.S.C.A. § 5108.  

The June 2003 RO rating decision on appeal effectively 
reopened the claim on the question of whether his character 
of discharge for the period of service from June 3, 1966 to 
October 13, 1969 was a statutory bar to VA benefits, 
specifically referring to the appellant's "re-opened" 
claim.  Regardless of the actions of the RO, the Board has a 
legal duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 
8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the final June 
1998 administrative decision.

The law provides that a claimant may reopen a previously 
finally adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a appellant's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a).  "Discharge or release" is defined to 
include: (A) retirement from the active military, naval, or 
air service, and (B) the satisfactory completion of the 
period of active military, naval, or air service for which a 
person was obligated at the time of entry into such service 
in the case of a person who, due to enlistment or 
reenlistment, was not awarded a discharge or release from 
such period of service at the time of such completion thereof 
and who, at such time, would otherwise have been eligible for 
the award of a discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. 101(18).


The applicable VA regulation 38 C.F.R. § 3.13 provides as 
follows:

(a) A discharge . . . to reenlist is a conditional discharge 
if it was issued during one of the following periods: (2) . . 
. the Vietnam era; prior to the date the person was eligible 
for discharge under the point or length of service system. . 
. . . (b) Except as provided in paragraph (c) of this 
section, the entire period of service [involving a 
conditional discharge] constitutes one period of service and 
entitlement will be determined by the character of the final 
termination of such period of active service.
(c) Despite the fact that a conditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met:
(1) The person served in the active military, naval or air 
service for the period of time the person was obligated to 
serve at the time of entry into service,
(2) The person was not discharged or released from such 
service at the time of completing that period of obligation 
due to an intervening enlistment or reenlistment; and
(3) The person would have been eligible for a discharge or 
release under conditions other than dishonorable at that time 
except for the intervening enlistment or reenlistment.

A person discharged under conditions other than honorable on 
the basis of an absence without leave period of at least 180 
days is barred from receipt of VA benefits "unless such 
person demonstrates to the satisfaction of the Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence:
(i) Length and character of service exclusive of the period 
of prolonged AWOL. Service exclusive of the period of 
prolonged AWOL should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation.
(ii) Reasons for going AWOL.  Reasons which are entitled to 
be given consideration when offered by the claimant include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties. The reasons for 
going AWOL should be evaluated in terms of the person's age, 
cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.
(iii) A valid legal defense exists for the absence which 
would have precluded a conviction for AWOL.  Compelling 
circumstances could occur as a matter of law if the absence 
could not validly be charged as, or lead to a conviction of, 
an offense under the Uniform Code of Military Justice.  38 
C.F.R. § 3.12(c)(6)(i-iii).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. 
§ 3.354(a) (2007).  

The appellant served in the Republic of Vietnam from June 9, 
1966 to June 6, 1967.  He began a period of unauthorized 
absence (AWOL) from July 6, 1968 to March 2, 1969.  In June 
1969, the appellant was convicted at a general court-martial 
of AWOL, and the sentence included a bad conduct discharge.  
The DD Form 214 from this period of service characterized the 
service as under conditions other than honorable.  The 
appellant's discharge was upgraded under Presidential 
Proclamation No. 4313. 

After a review of all the evidence of record, the Board finds 
that some of the evidence received since the June 1998 
administrative decision that was not previously submitted to 
agency decisionmakers, when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim on the question of whether the 
character of discharge for the period of service from June 3, 
1966 to October 13, 1969 was a statutory bar to VA benefits.

The additional evidence of record since the June 1998 
administrative decision includes a copy of the appellant's DD 
Form 215 (Correction to DD Form 214, Report of Separation 
from Active Duty) reflecting a Clemency Discharge had been 
issued pursuant to Presidential Proclamation No. 4313; a 
certified copy of the Presidential Grant of Executive 
Clemency ("a full pardon") to the appellant dated October 
31, 1975; a certified copy of Clemency Discharge certificate 
from the Armed Forces to the appellant dated December 10, 
1975, reflecting the appellant was discharged from the US 
Army on October 13, 1969, and had successfully completed 
alternate service pursuant to Presidential Proclamation No. 
4313; a letter from the Army Discharge Review Board 
reflecting that a 15 year statutory period for appeals 
prohibited taking any action on the appellant's case; a copy 
of the DD Form 214 from the first period of active duty 
service from November 17, 1964 to June 2, 1966 reflecting 
service characterized as "under conditions other than 
honorable"; and the appellant's personal hearing testimony 
at RO and Travel Board hearings.  

Additional evidence ordered by the Court's December 2007 
Order (Joint Remand), and received from the appellant, 
includes certified copies of the appellant's enlistment 
paperwork (from the National Personnel Records Center); 
military unit histories and combat operations reports dated 
during the veteran's Vietnam service (from the U.S. Army and 
Joint Services Records Research Center); evaluation reports, 
operational reports, lessons-learned reports, after action 
reports, daily journals, and Coffelt databases (from the 
National Archives); and VA treatment records for the period 
from 2003 to 2006. 

At a personal hearing before the RO, the appellant testified 
that his first tour of duty was for three years and included 
being stationed in Germany and working as a border guard; he 
was young, did not like the duty in Germany, and he was told 
the only way to shorten the term of that enlistment was to 
reenlist and volunteer for another duty station; he was told 
that upon reenlistment a person would be guaranteed a duty 
station; he accepted the "short discharge" and chose 
Vietnam as his duty station, but did not understand what the 
Vietnam conflict was about; he suffered traumatic events in 
Vietnam; he did not get into any significant trouble while in 
Vietnam; he did not go on unauthorized absence while in 
Vietnam; he then returned to the United States and served on 
funeral detail and riot detail in Chicago; he was told he 
would have to go back to Germany; he felt guilty about what 
he had done in Vietnam; he suffered "harassment" in 
Germany, was placed on special punitive details, and was 
stigmatized for having served in Vietnam; at the suggestion 
or influence of an anti-Vietnam war group, he went on 
unauthorized absence to Denmark for about nine months; upon 
arrival in the United States he was arrested, sentenced for 
AWOL at a court martial that included a bad conduct 
discharge, and was discharged from service; and in the 1970s 
he received notice of Clemency from the President; and he 
thought the clemency discharge meant his discharge had been 
upgraded so he was eligible for VA benefits; and that his 
AWOL offense was not a serious offense and was not equivalent 
to a felony. 

At a February 2006 personal hearing before the undersigned 
Veterans Law Judge, the appellant testified that he was 17 
years old when he joined the service; his first tour of duty 
was for three years and included being stationed in Germany 
and working as a border guard; he was young, did not like the 
duty in Germany, and he was told the only way to shorten the 
term of that enlistment was to reenlist and volunteer for 
another duty station; he was told that upon reenlistment a 
person would be guaranteed a duty station; he accepted the 
"short discharge," and reenlisted in June 1966, and chose 
Vietnam as his duty station, but did not understand what the 
Vietnam conflict was about; he was trained as a medic, but 
instead worked in a cavalry unit in Vietnam as a member of a 
tank crew; he suffered traumatic and stressful events during 
a year of service in Vietnam; he did not get into any 
significant trouble while in Vietnam; he did not go on 
unauthorized absence while in Vietnam; he then returned to 
the United States, and immediately felt depressed, and 
experienced other psychological symptoms including inability 
to socialize even with his family and wanting to isolate from 
people; he was sent back to Germany against his wishes; he 
suffered "harassment" in Germany, was placed on special 
punitive details, was stigmatized for having served in 
Vietnam, and felt like he was going to have a mental 
breakdown; if he had not gone AWOL, he probably would have 
gotten into serious trouble that included wanting to hurt, 
choke, or kill his sergeant; and that, at the suggestion or 
influence of an anti-Vietnam war group, he went on 
unauthorized absence to Denmark for about nine months.

The official enlistment paperwork that was signed on October 
22, 1964 (DD Form 373) verifies that the veteran's initial 
period of obligated service was to be for three years.  A DD 
Form 4 reflects that the veteran's first period of service 
was for three years; he was honorably discharged from service 
on June 2, 1966; he began a three year period of enlistment 
on June 3, 1966; and the initial assignment for the period of 
service beginning on June 3, 1966 was the Republic of 
Vietnam.

The additional evidence, especially the specific detailed 
sworn personal hearing testimony about the circumstances 
surrounding or causing the extended period of unauthorized 
absence, relates to the unestablished fact of whether there 
were "compelling circumstances to warrant such prolonged 
unauthorized absence," as required in cases such as this 
appellant's where the unauthorized absence was 180 days or 
more.  The additional evidence also adds corroborative 
details showing that the first term of service that began 
November 17, 1964 was to be for three years, was terminated 
early on June 2, 1966 for reasons of convenience of the 
government, and tends to corroborate the veteran's reports of 
reenlisting and service in the Republic of Vietnam in 1966.  
For these reasons, the Board finds that the additional 
evidence associated with the file since the RO's June 1998 
administrative decision on the appellant's character of 
discharge as a bar to VA benefits is new and material, and 
the question of character of discharge as a bar to VA 
benefits is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Turning to the merits of the reopened question of character 
of discharge from service, after a review of all the lay and 
medical evidence in this case, whether or not specifically 
identified by this decision, the Board finds that the veteran 
satisfactorily completed the initial three year period of 
active service from November 17, 1964 to November 17, 1967 
for which he was obligated; he was not awarded a discharge 
from this period of service because of the reenlistment that 
began June 3, 1966; and on November 17, 1967 he otherwise 
would have been eligible for the award of a discharge or 
release under conditions other than dishonorable.  The Board 
notes that the veteran's period of AWOL did not begin until 
July 1968, which was after the initial three year period for 
which the veteran was initially enlisted (November 17, 1964 
to November 17, 1967).  For these reasons, the Board finds 
that the character of the appellant's service for the 
constructive period of service from November 17, 1964 to 
November 17, 1967 does not preclude entitlement to VA 
compensation benefits.  38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.13. 

With regard to the period of service from November 18, 1967, 
the Board finds that the weight of the evidence demonstrates 
that there were no compelling circumstances to warrant the 
appellant's prolonged unauthorized absence during service for 
the period from July 6, 1968 to March 2, 1969. 
 
An undated letter (received June 2003) reflects that the 
United States Army Discharge Review Board denied the 
appellant's request to upgrade his discharge. The various 
documents of record reflect that a Clemency Discharge had 
been issued to the appellant pursuant to Presidential 
Proclamation No. 4313.  This proclamation established a 
clemency program for those who had undesirable discharges due 
to absence-related offenses.  The Presidential Clemency Board 
evaluated applications for clemency discharges under criteria 
set out in 2 C.F.R. Part 100 (1975); however, as noted under 
38 C.F.R. § 3.12(h), upgraded discharge under Presidential 
Proclamation No. 431 does not remove a bar to benefits 
imposed by 38 C.F.R. 
§ 3.12(c).  The upgraded discharge under Presidential 
Proclamation No. 4313 did not remove a bar to VA compensation 
benefits. 

As noted above, a person discharged under conditions other 
than honorable on the basis of an AWOL period of at least 180 
days is barred from receipt of VA benefits "unless such 
person demonstrates to the satisfaction of the Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence."  
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  The 
controlling regulation describes factors to be considered in 
making the "compelling circumstances" determination. The 
Board must consider various factors, including the quality 
and length of the appellant's service as well as the reasons 
the appellant gives for going AWOL.

The preponderance of the evidence is against a finding that 
the character of the appellant's service for the period from 
November 18, 1967 is not a bar to compensation benefits 
administered by VA.  The Board notes that the length of 
service from June 3, 1966 to July 1968, exclusive of the 
period of prolonged AWOL from July 6, 1968 to March 2, 1969, 
was over two years, and included one year of service in 
Vietnam from June 9, 1966 to June 6, 1967.  The quality of 
the service, exclusive of the period of prolonged AWOL, is 
not shown by the evidence to be less than honest, faithful, 
meritorious, and of benefit to the Nation.  The record 
reflects no disciplinary proceedings or negative personnel 
actions for the service from June 3, 1966 to July 1968 prior 
to the appellant going AWOL, and the appellant's testimony is 
that there were not more than minor infractions that occurred 
during this period of service prior to AWOL.  

While the appellant's service from June 3, 1966 to October 
13, 1969 included service in Vietnam and was generally of 
such quality that it can be characterized as honest, 
faithful, and meritorious, it was not of such length or 
quality as to excuse the absence without leave period in 
excess of 180 days.  For the same reasons, in light of the 
Board's finding that the character of the appellant's service 
from November 17, 1964 to November 17, 1967 does not preclude 
entitlement to VA compensation benefits, and because the 
remaining period for consideration from November 18, 1967 is 
even shorter than the entire second period of service (from 
June 3, 1966 to October 13, 1969), the Board finds that the 
period of service from November 18, 1967 was not of such 
length or quality as to excuse the absence without leave 
period that began on July 6, 1998 and was in excess of 180 
days. 

The Board finds that the reasons given for going AWOL from 
July 6, 1968 to March 2, 1969 do not indicate compelling 
circumstances to warrant the prolonged AWOL.  The reasons for 
the prolonged absence offered by the appellant do not include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties, but instead 
pertained to the appellant's desire to avoid service in 
Germany.  The Board notes the appellant's contentions that he 
was young, immature, and easily influenced by outside groups 
in making his decision to absent himself from service; 
however, the Board also notes that, by the time the prolonged 
absence began, the appellant had already successfully served 
in the military for about 3 and 1/2 years, including a 
reenlistment and including tours in Germany, Vietnam, and the 
United States, and was 21 years old when he went AWOL.  The 
contentions of joining the military at a young age and 
lacking judgmental maturity are not compelling reasons for 
going AWOL after having served over three years in service.  

Considering whether there was hardship or suffering incurred 
during overseas service, the Board finds that the general 
allegations reported by the appellant of harassment of being 
assigned punitive or humiliating details by military 
superiors, even if accepted as some type of reason for an 
initial absence or brief failure to return to duty, does not 
rise to the level of compelling circumstances to justify such 
an extended period of AWOL.  The appellant's contentions of 
suffering do not pertain to the nature of overseas service, 
and the appellant does not allege any harsh or dangerous 
living conditions or physical conditions, or any security or 
physical threats or dangers that may be incident to certain 
military service in certain overseas locations, or any fears 
for personal safety. 

There is no evidence that any service-incurred or aggravated 
disability contributed to the appellant's state of mind at 
the time the prolonged AWOL period began.  While the 
appellant has generally testified to the effect that 
psychological symptoms associated with his Vietnam 
experiences may have played some role in his decision to go 
AWOL, there is no competent medical evidence of record to 
substantiate such a claim of having been affected by in-
service psychological symptoms, or to relate any reported 
psychological symptoms to the appellant's service.  The 
service treatment record evidence tends to weigh against such 
contention.  For example, service treatment records are 
negative for complaints of any psychological symptoms, and 
the October 1969 medical history showed the appellant denied 
any past or current psychiatric symptoms, and the examination 
found the appellant's psychiatric condition to be normal.  

The more recent post-service evidence tending to show 
symptoms or diagnosis of PTSD tends only to show post-service 
onset of such symptoms many years after service, and does not 
show that, during service and prior to July 6, 1968 or during 
the period from July 6, 1998 to October 1969 the veteran had 
PTSD or similar symptoms that contributed to his state of 
mind at the time of the prolonged AWOL.  The veteran has 
indicated that he was trying to avoid service in Germany, not 
service in Vietnam, during which the veteran now contends 
that in-service stressful events occurred from June 1966 to 
June 1967. 

No valid legal defense exists for the absence which would 
have precluded a conviction for AWOL, and there is no 
suggestion that a valid legal defense exists for the AWOL.  
The appellant plead guilty to the unauthorized absence 
offense, indicating he had no authority for the absence.  The 
appellant was not found guilty of the originally charged 
offense of desertion, which includes the intent to remain 
away from his military unit permanently, but instead pleaded 
guilty to the lesser charge of unauthorized absence.  

The appellant has not alleged or testified to the effect that 
he was insane at the time of his AWOL.  The Board finds no 
indication in any of the records submitted by the appellant, 
other than his testimony, that he was unable in 1968 to know 
or understand the nature or consequences of his acts, or that 
what he was doing was wrong.  Zang v. Brown, 8 Vet. App. 246, 
254 (1995); VAOPGCPREC 20-97.  In any event, the Board finds 
the most probative evidence of record regarding the 
appellant's mental state at the time that he committed these 
acts is the report of his October 1969 medical examination in 
which his psychiatric condition was found to be normal, and 
by history he denied any current psychiatric symptoms. 

For these reasons, the Board finds the weight of the evidence 
is against a finding that there were compelling circumstances 
to warrant the AWOL which began July 6, 1968 and ended with 
the appellant's apprehension or surrender on March 2, 1969.  
Accordingly, and pursuant to statute and regulation, the 
appellant's discharge under conditions other than honorable 
on the basis of an AWOL period of at least 180 days is a bar 
to his receipt of VA compensation benefits based on the 
period of service from November 18, 1967 to October 13, 1969.  
38 U.S.C.A. § 5303(a); 
38 C.F.R. § 3.12(c)(6). 



Reopening Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In July 1998, the RO denied the appellant's claim for service 
connection for PTSD, finding that there was no diagnosis of 
PTSD, and the evidence was inadequate to establish that an 
in-service stressful event occurred.  The appellant was 
notified of this decision on August 6, 1998.  The appellant 
did not enter a notice of disagreement with this decision 
within one year of notice of the decision.  Because the 
appellant did not file a timely notice of disagreement, the 
RO decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

In the current claim on appeal, the appellant is seeking to 
reopen service connection for PTSD.  The June 2003 RO rating 
decision on appeal effectively reopened the claim for service 
connection for PTSD, specifically referring to the 
appellant's "re-opened" claim, and informing the appellant 
that the claim for service connection for PTSD was 
"denied."

If new and material evidence regarding the nature of 
discharge is received, the claim is reopened and the former 
disposition is reviewed.  38 U.S.C.A. § 5108.  Consequently, 
the evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the final July 1998 decision (that 
was issued August 6, 1998).

After a review of all the evidence of record, the Board finds 
that some of the evidence received since the July 1998 rating 
decision (issued August 6, 1998) that was not previously 
submitted to agency decisionmakers, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.  

The additional evidence of record since the July 1998 rating 
decision includes personal hearing testimony about the 
incurrence of in-service stressful events, as well as unit 
histories of other military record evidence that tends to 
verify reported in-service stressful events.  At a February 
2006 personal hearing before the undersigned Veterans Law 
Judge, the appellant testified that he was trained as a 
medic, but instead worked in a cavalry unit in Vietnam as a 
member of a tank crew; he suffered traumatic and stressful 
events in Vietnam that included witnessing a tank run into 
civilians on motorcycles in the village of Cu Chi in August 
1966; and in November or December 1966 he observed an enemy 
attack on the base camp where he was stationed that lasted 
all night long, and he observed dead bodies and wounded, and 
helped retrieve over 100 dead bodies and the wounded, as well 
as retrieving dead Vietnamese bodies and burying them; and 
the death of a friend named Clarence Ray Husk from Indiana 
from enemy gunshot wounds.  

The additional evidence includes military unit histories and 
action reports that provide some evidence of the occurrence 
of in-service stressful events during service in Vietnam in 
1966.  In light of the Board's finding herein on the question 
of character of discharge - that the character of the 
appellant's service from November 17, 1964 to November 17, 
1967 does not preclude entitlement to VA compensation 
benefits - there is an expanded context for consideration of 
evidence of in-service stressful events that occurred during 
Vietnam service from June 1966 to June 1967.  

The additional evidence of record since the July 1998 rating 
decision also includes VA treatment records from 2003 to 2006 
that include reference to a diagnosis of PTSD.  For these 
reasons, the Board finds that the additional evidence 
associated with the file since the RO's July 1998 rating 
decision denial of service connection for PTSD is new and 
material, and the issue of service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received on the issue of 
whether the character of the appellant's discharge for the 
period of service from June 3, 1966 to October 13, 1969 
remains a bar to a grant of VA compensation benefits; the 
issue is reopened.

The character of the appellant's service from November 17, 
1964 to November 17, 1967 does not preclude entitlement to VA 
compensation benefits.

The character of the appellant's service from November 18, 
1967 to October 13, 1969 precludes entitlement to VA 
compensation benefits. 

New and material evidence has been received on the issue of 
service connection for PTSD; the issue is reopened.


REMAND

With regard to the claim for service connection for PTSD, in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R.  § 3.159(c)(4)(i) (2007).  The Court 
in McLendon observed that the third prong, which requires 
that the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

Regarding the claim for service connection for PTSD, the 
veteran contends that he currently has PTSD, and that his 
PTSD is related to stressful events during his Vietnam 
service from June 1966 to June 1967.  The veteran contends 
that he participated in combat campaigns during his Vietnam 
service from June 9, 1966 to June 6, 1967.  In light of the 
Board's finding in this decision that the character of the 
appellant's service from November 17, 1964 to November 17, 
1967 does not preclude entitlement to VA compensation 
benefits, VA may now consider the reported in-service 
stressful events that are alleged to have occurred while the 
veteran was in Vietnam.  

The veteran has reported the occurrence of in-service 
stressful events of assisting a Combat Engineer Company that 
had been overrun (located outside the 25th Division 
Headquarters Base Camp in Cu Chi), including riding in tanks 
and track vehicles to provide assistance; enemy artillery 
fire on their position; the subsequent assistance with the 
loading of dead bodies; and riding on a tank that hit a mine 
(March to May 1967).  He also reported that a service member 
named Clarence Husk was killed in action on May 12, 1967.

Service personnel records reflect that the veteran served in 
the Republic of Vietnam from June 9, 1966 to June 6, 1967, 
participating in the Vietnam Counter-Offensive Campaign and 
Phase II of the Vietnam Counter-Offensive Campaign.  His 
military occupational specialties were light weapons 
infantryman (through June 2, 1966) and armor crewman (from 
June 3, 1966), and he was also trained in the medical corps.  
His listed duties in Vietnam included tank driver (August 
1966) and loader (September 1966).  

Additional evidence received includes military unit histories 
and combat operations reports dated during the veteran's 
Vietnam service (from the U.S. Army and Joint Services 
Records Research Center), and evaluation reports, operational 
reports, lessons-learned reports, after action reports, daily 
journals, and Coffelt databases (from the National Archives).  
A 1967 unit history of the 3rd Squadron, 4th Cavalry documents 
that the higher headquarters was the 25th Infantry Division, 
and documents the units' involvement in combat operations.  
The history documents that, on February 27, 1967, Troop A was 
involved in combat against enemy forces and came under small 
arms and automatic weapons fire resulting in U.S. soldiers 
wounded in action and enemy soldiers wounded in action and 
killed in action.  

While there is some evidence in the VA treatment records of a 
diagnosis of PTSD, the veteran has not been afforded a VA 
PTSD examination to determine whether he currently has PTSD 
and, if so, whether the currently diagnosed PTSD is related 
to an in-service stressful event or events.  The PTSD 
diagnoses of record refer only generally to service, but do 
not specifically reference any particular claimed in-service 
stressful event.  Should an in-service stressful event be 
confirmed, a PTSD examination will be required to determine 
whether the veteran in fact currently has a diagnosis of PTSD 
and, if so, whether any currently diagnosed PTSD is related 
to a verified in-service stressor.    
 
Accordingly, the reopened issue of service connection for 
PTSD is REMANDED for the following action:

1. A VA PTSD examination should be performed 
by a psychiatrist in order to determine the 
etiology, nature, and severity of any current 
psychiatric illness.  The claims folder should 
be made available to the examiner in 
conjunction with the examination, and the 
relevant documents in the claims folder, 
including evidence of verified in-service 
stressful events during the veteran's Vietnam 
service, should be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.

Based on examination findings, historical 
records, and medical principles, the 
psychiatrist should render a current diagnosis 
that accounts for the veteran's psychiatric 
symptoms, and should give a medical opinion, 
with full rationale, as to whether the veteran 
currently has PTSD under DSM-IV due to 
verified in-service stressors.  If the 
diagnosis of PTSD is rendered, the examiner 
should specify: (1) the stressor(s) found to 
be sufficient to produce PTSD; (2) whether the 
DSM-IV diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and (3) 
whether there is a link between the diagnosed 
PTSD and one or more of the in-service 
verified stressors (that specifically include 
enemy small arms and automatic weapons fire, 
U.S. soldiers wounded in action, and enemy 
soldiers wounded in action and killed in 
action).  The report of examination should 
include the complete rationale for all 
opinions expressed.

2.  Following the above development, VA should 
readjudicate on the merits the remanded claim 
for service connection for PTSD.  If the 
benefit sought on appeal is not granted, an 
appropriate supplemental statement of the case 
should be issued.  The veteran and his 
attorney should be afforded an opportunity to 
respond to the supplemental statement of the 
case before the claims folder is returned to 
the Board.  

The purpose of this remand is to assist the veteran by 
further developing his (reopened) claim for service 
connection for PTSD.  The appellant is advised that failure 
to cooperate by reporting for examination without good cause 
may result in the denial of the claim.  38 C.F.R. § 3.655 
(2007).  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


